Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “measuring chromaticities …….when a same control signal is supplied to….” and “adjusting the constant current value…..based on the measured chromaticities” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al., Patent No. 7,656,371.
As per claim 1, Shimizu discloses in Fig.24 a light emitting apparatus comprising: a plurality of light emitting units (2410’, 241; 2410’’, 242; and 2410’’’, 243) including a light source that includes a plurality of light emitters (241, 242, 243) having different emission colors (see also Col.38, lines 52-60), and constant current elements (2410’, 2410’’, 2410’’’) that are provided corresponding to the plurality of light emitters respectively and are configured to supply a constant current to the corresponding light emitters (241, 242, 243) to cause the light emitters to emit light, 10wherein in at least one (2410’, 241) of the plurality of light emitting units. at least one (2410’) of the plurality of constant current elements is set to a constant current value different from that of the other constant current elements (see Col.39, lines 15-40).  

As per claims 2 and 3, Shimizu further discloses that 15constant current values of the constant current elements (2410’, 2410’’, 2410’’’)  are set such that the plurality of light emitting units (2410’, 241; 2410’’, 242; and 2410’’’, 243) come closer to a same or white chromaticity (see Fig.16 and Col.39, lines 5-8) as compared with a case in which all the constant current elements of all the light emitting units have a same constant current value, and that the plurality of light emitters (241, 242, 243) emit red. blue. and green light, respectively.  
20

.






Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Igaki et al., Patent No. 9,185,753; Sugiura et al., Patent No. 10,555,396; Watanabe et al., Patent No. 9,985,182; Nonaka et al., Patent No. 8,710,750; Seki, Patent No. 10,237,935; Furukawa et al., Patent No. 7,675,249.

                                                            


                                             Correspondence
Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The 

examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844